Citation Nr: 9905754	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  96-32 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a cyst on the right 
arm.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1967 
to December 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which among other actions, denied the veteran's 
claims seeking entitlement to service connection for a low 
back condition as well as for a cyst on the right arm.  The 
veteran's claims were thereafter transferred to the RO in 
Columbia, South Carolina.  

At the veteran's October 1998 hearing, he asserted that he 
wished to reopen his claim for entitlement to service 
connection for a cardiovascular disability.  Therefore, this 
matter is referred to the RO for appropriate development.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claim for entitlement to service 
connection for residuals of an excision of a cyst on the 
right arm, the veteran contends that he has a scar there from 
an operation he underwent in service.  The service medical 
records show that the veteran underwent an operation in 
September 1967 to excise a cyst on his right elbow.  The 
veteran underwent a VA examination in February 1995 
specifically for scars.  The examiner noted that the veteran 
had had a sebaceous cyst removed from his right elbow in 
service.  However, the examiner did not note whether the 
veteran had a scar from such procedure.  The examiner noted 
that the scar on the "left" elbow was not visible or 
measurable.  Therefore, as part of the examination for the 
veterans' low back, the examiner should report whether the 
veteran has a scar on the right elbow.  If it is determined 
that the veteran has a scar on the right elbow, the examiner 
should describe such scar and should comment on whether the 
scar is related to the operation that the veteran underwent 
in service.

Regarding the veteran's claim for entitlement to service 
connection for a low back disability, the service medical 
records show that the veteran was hospitalized for his low 
back on several occasions.  He was provided with VA 
examinations and x-rays shortly after leaving service.  An x-
ray report from February 1995 noted a bifid L5 Spine with 
probable bilateral spondylolysis, L5 as well as a partial 
sacralization of L5 on the left.  A VA examination report 
from February 1995 noted low back pain and a history of spina 
bifida occulta.  A VA neurological examination report from 
February 1995 noted chronic low back pain suggestive of 
lumbar radiculopathy.  A VA examination report from May 1995 
noted lumbar syndrome, intermittently symptomatic.  

The RO denied the veteran's claim on the basis that the 
veteran's disorder of the back, spina bifida occulta, was a 
congenital disorder.  However, the claims folder does not 
include any medical records referring to spina bifida occulta 
as a congenital disorder.  Also, it is not clear whether the 
other diagnosed disorders from February and May 1995 are 
congenital (in which case service connection could not be 
granted unless the congenital defects were subject to a 
superimposed injury).  The Court of Veterans' Appeals has 
made it very clear that neither the RO nor the Board may 
reach medical conclusions without supporting medical 
evidence.  Colvin v. Derwinski, 7 Vet.App. 171 (1991).  
Therefore, the veteran should be afforded a VA examination to 
determine the nature and etiology of all low back disorders, 
and the examiner should specifically identify all congenital 
low back disorders.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder. 

2.  The veteran should be scheduled for a 
VA examination.  The claims folder, to 
include all evidence added to the record 
in accordance with paragraph 1 above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should determine the nature and likely 
etiology of any back disorders found.  
The examiner should also determine the 
nature and etiology of all scars on the 
right elbow that might be present.  The 
examination report should include 
responses to the following medical 
questions regarding the veteran's low 
back:

a.  Provide diagnoses of all current 
low back disorders.

b.  Of the back disorders identified 
in (a), identify all disorders which 
are congenital or developmental 
defects.

c.  For all the congenital or 
developmental defects identified in 
(b), were they subject to a 
superimposed disease or injury in 
service?

d.  For all disorders identified in 
(c) which are not congenital or 
developmental, state as prcisely as 
possible the time of onset of such 
disorders.

e.  For any disorders which are not 
congenital or developmental but 
which had their onset prior to 
service, was there an increase in 
severity of the specific disorder 
beyond the natural progression of 
the disease?

The examination report should include 
responses to the following medical 
questions regarding the veteran's right 
arm:

a.  Does the veteran have any scars 
on his right arm, specifically on 
his right elbow? 

b.  Are any scars identified in (a) 
the residuals from an excision of a 
cyst on the right elbow that the 
veteran underwent in September 1967?

c.  Do any scars identified in (a) 
affect the function of the right 
elbow, and if so, how?

d.  Are any such identified scars 
tender and painful on objective 
demonstration?

e.  Are any such identified scars 
poorly nourished with repeated 
ulceration?

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to service connection for residuals from 
an excision of a cyst on the right arm as 
well as for entitlement to service 
connection for a low back disability.  In 
the event that the claims on appeal are 
not resolved to the satisfaction of the 
veteran, he should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


